Martha G. Bronitsky

Chapter 13 Standing Trustee
United States Bankruptcy Court

22320 Foothill Blvd #150, Hayward , CA 94541
Mail to: P.O. Box 5004, Hayward, CA 94540-5004
Debtor Chapter 13 Plan Payments to: P.O. Box 88007, Chicago, IL 60680- 1007
Telephone: (510) 266-5580
Fax: (510) 266-5589
July 18, 2019

Juan Garcia Vasquez
Margarita Melgoza Vasquez
3326 Jamie Way

Hayward, CA 94541

Chapter 13 Case No.: 19-41545-CN 13
Re: Juan Garcia Vasquez
Margarita Melgoza Vasquez

In our initial review of your case, the trustee requests clarification of the listed items on the
attached forms.

Although a complete review of this case has not taken place and there may be other
inconsistencies that may need to be addressed at the 341 meeting, it is necessary to advise
you of the situation.

The requested items must be received five (5) days prior to the 341 meeting of creditors.
Failure to provide the requested information may result in the recommendation by the trustee

that this case be dismissed or converted to a Chapter 7.

If you have any question concerning this matter, please do not hesitate to contact the Legal
Department.

Sincerely,

/s/ Martha G. Bronitsky
Martha G. Bronitsky

Chapter 13 Standing Trustee

Case: 19-41545 Doc#13 Filed: 07/18/19 Entered: 07/18/19 16:05:43 Page 1 of 7
CASE # 19-41545 ! DEBTOR(S): VASQUEZ

BASED ON THE INITIAL REVIEW OF THE ABOVE DEBTORS CASE THE FOLLWING AMENDED PLAN,
SCHEDULES AND/OR MISC DOCUMENTS NEED TO BE FILED WITH BANKRUPTCY COURT
AND/OR PROVIDED TO THE CHAPTER 13 TRUSTEE FOR THE FOLLOWING REASONS:

DEBTOR’S PLAN

{] Northern District of California Chapter 13 plan to be filed with court. [NDC-1 (11-6-17) —
see attached]

[] Please serve the plan on all creditors with 28 days’ notice and opportunity to object on
all creditors or 21 days’ notice and opportunity to object, if plan was previously served
and amendment is being filed that effects the creditors.

[Attached is a standard notice and certificate of service. Please include your creditors i in
the certificate of service and mail a copy of the notice, certificate of service and the plan
to each creditor and file the notice and certificate of service with the bankruptcy court]

[] Last four digits of Soc. Sec. No:
Do no match statement of social security form
Missing

[] Section 1.01 (b)
_____ Anonstandard provisions is reflected on section 7 but the box has not been
checked
_____ Debtor has selected that a nonstandard provision is reflected, but no provisions
has been listed

[] Section 1.02 - No alteration to form plan permitted. Debtor has altered the following
section(s)

 

{] Section 2.01:
_____ Plan payments on the chapter 13 plan not provided
___ Plan payment is not feasible. Payments need to increase to for
months.
____ Debtor must file a declaration regarding the proposed step payments
_____ Debtors plan fails to meet the chapter 7 liquidation analysis

[] Section 2.02:
_____ missing amount, source and/or date of lump sum payment(s)
____ No time frame for sale/refinance of property and/or time frame too long
(Timeframe should not exceed 12 months)
____ Sale/refinance provision missing:

Martha G. Bronitsky Chapter 13 Trustee’s Office — Plan Form NDC-1 Los ag
Case: 19-41545 Doc#13 Filed: 07/18/19 Entered: 0 16:05:43 Page 2 of 7
3

[] Section 2.03 missing duration of plan

{] Section 3.05 (Attorney fees):
Missing:
Fees are inconsistent with the amounts reflected on the Fee disclosure and/or
the rights and responsibilities form
Fees are in excess of the allowed fees
Need to file a motion for attorney fees pursuant to selection made in the plan
section 3.05, to receive payment on attorney fees.

[] Section 3.06 (Administrative expenses):

 

[XX] Section 3.07 (Secured claims — Class 1):

XX__ PLAN DOESNT FUND AT 100% NEEDS TO INCREASE PLAN PAYMENT TO $3324.19 FOR

60 MONTH TO PAY 100% + ARREARS AND CONDUIT PAYMENTS
XX__ Class 1 checklist needed pursuant to General Order 34
__XX___ Authorization release form needed pursuant to General Order 34

__XX SECT 3.07 GATEWAY - IF NO ARREARS AND PAYING DIRECT NEEDS TO BE IN SECT 3.10
OR SECT 7 PROVISION FOR CONDUIT PAYMENT

XX__ SECT 3.07 BANCO POPULAR PER SCH D THIS IS A HOME EQUITY LINE SHOULD BE IN

SEC 3.08A

{] Section 3.08 (Secured claims — Class 2):
___ Missing

(B) & (C) “Reduction in value” requires Motion to value Collateral to be filed and

ordered prior to confirmation of plan. Needed for the following creditors:

_____If debtor has elected to value a creditor through the plan the plan must be served

pursuant to Fed.R.Bankr.P. 3012

 

 

[] Section 3.09 (Class 3 — Surrender):
Missing

[] Section 3.10 (Class 4 — Direct):
____ Missing

[] Section 3.12 (Unsecured Priority)
Missing estimated priority claims
Domestic support checklist to be provided pursuant to General Order 34

[] Section 3.13 (unsecured treated differently):

Treatment of such claims must be appended to the plan referencing section 3.13
of the plan

The following creditor(s) treatment unfairly discriminates other unsecured
creditors:

(iartha G; Bropiysky Chapter 13 Trustees oi an oe AAT eitO 16:05:43 Page 3 of 7
{]

(]
(]
{)

(]

(]

Section: Creditor:

 

Section 3.14 (Unsecured)
Percent plan or Pot Plan must be selected
Estimated percentage must be reflected under “Pot Plan”

Section 4.01 — Missing

 

Section 4.02 — Missing

 

Section 7:

All nonstandard provisions shall be identified by a section number beginning with
section 7.01 and indicate which section of the form plan are modified by it.

Signatures are missing

Information on the plan, does not match/needs clarification:
Creditor is listed in multiple sections, must select one.

Claim #____ filed by - not provided for and/or classification of claim is different than
scheduled and/or filed for higher than scheduled.

MISC DOCUMENTS

[XX]

[XX]

()
(]

[XX]

Copy of most recent filed IRS tax return to trustee’s office 7 days before 341.
Send 1st two pages of 1040 & schedule C (if applies) with all SSN’s redacted including
dependents’ names and SSN’s (if applies).

Payment advices/paystubs and/or Certification pursuant to General Order 32 (from 60
days prior to filing) to be provided to trustee’s office 7 days before 341.

NOTE: PLEASE DO NOT FILE TAXES OR PAYMENT ADVICES WITH COURT.
THEY ARE TO BE SENT IN THE FOLLOWING FORMATS:

e¢ Via mail - Po Box 5004 Hayward Ca 94540

© Drop off — 22320 Foothill Blvd #150 Hayward Ca 94541

e FTP site (Contact the Trustee’s office for instructions)

Copy of debtor(s) most recently filed 1099’s

Certificate of credit counseling and/or declaration of exigent circumstances re: credit
counseling to be filed.

Statement by debtor not represented by an attorney to be provided (see attached)

Marina Brpaipeky Chapter 13 Trustees fee 7 fgan Form NDE-A 44814) 16-05:43 Page 4 of 7
MEANS TEST (Form 122C-1/ Form 122c-2)

[]

()
{]
[]
(]

(]
(]
(]

Payment of S with % to unsecured creditors is needed to pay in disposable monthly
income of $

Per means test, commitment period of 60 months is needed for plan.
Business expenses need to be moved from form 122C-1, line 5 to form 122C-2, line 43.
Deduction on # needs a supporting declaration.

#16b provides for a household size of , which includes adults. All income from adult
members of the household should be provided for on #4 or #10.

Deduction on # does not match the current expenses of the debtor, per the schedule J.
Incorrect information on means test Line#

Declaration is necessary:

___ to explain the difference between the Means Test Income ofS ___—_—s and the
Schedule lincome ofS _. .
____ with documentation and proof to support deduction on line #

SCHEDULES:

()
{]

()
(]

{]
(]

(]

Martha G. Bronitsky Chapter 13 Truste

Voluntary Petition (Form 101): Part #

Summary of Your Assets/ Liabilities/ Certain Statistical information (Form 106Sum):
Part.  #

Schedules A/B (Form 106A/B): Part #

Schedule C (Form 106C):
Part #

Schedule D — Secured Creditors (Form 106D): Part. #
Schedule E/F- Unsecured creditors (Form 106E/F): Part # __
must reflect domestic support obligation information for the holder of the claim.

(Only if there is a court ordered for the support)

Schedule G — Executory Contracts (Form 106G): Part #

,

Case 18-41 ede) Deck 13 Pees OPTS Tee OTN E bY Si49 16:05:43 Page 5 of 7
(] Schedule H — Co-Debtors (Form 106H): Part #  _

[XX] Schedule | - Income (Form 106l):

___—Part__ #_

____ must reflect complete employer address/information for debtor.

___ Line 8a requires supporting statement that reflects gross receipts, ordinary and

Necessary business/rental expenses, and total monthly net income.

__XX__ Declaration of outside party to support plan to be filed re: SON CONTRIBUTION
$2600 (Including: Name of person giving the support, source of the support, amount of the
support & the duration of the support)

[] Schedule J - Expenses
{] (Form 106)):
__ Part. #
____ Expenses exceed Income
____ Proposed payment exceeds excess income
____ Auto insurance not provided for

[] (Form 106J-2): Part #

(] Statement of Financial Affairs (Form 107):
____ Information incomplete Part _o§ #__-
_._ Part__ #__ Missing

ATTORNEY FEES

[] Rights and Responsibilities form is not filed and/or on incorrect form [Form was updated
1/1/19]

{] Attorney fee disclosure form is not filed

[] Initial fee application needed for fees over the basic amount of $4,500

MORTGAGE MODIFICATION MEDIATION (MMM):

 

{] Motion for referral of case to the MMM program needs to be filed and ordered
OTHER:

[] Motion to dismiss:

[] Proof of loan modification application and mortgage payments to be provided

***Note: If you have questions regarding the above information, please contact the Trustee’s
office by phone (510) 266-5580 or send an email:

Martha G. Bronitsky Chapter 13 Trustee’s Office — Plan Form NDC-1 1-612)
Case: 19-41545 Doc#13 Filed: 07/18/19 Entered: 07/18/19 16:05:43 Page 6 of 7
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA

Please Print Your Name
In re: Case No.
Chapter

 

 

Debtor(s).

 

 

 

STATEMENT BY DEBTOR NOT REPRESENTED BY AN ATTORNEY
(All debtors who are not represented by bankruptcy counsel must check the appropriate box and provide all information requested.)

1. How did you get the bankruptcy forms?
If from the Internet, what is the web address?

 

 

 

 

2. How did you decide what exemptions to list on your schedule C?

3. What individual, business or internet site (“Preparer”) helped you decide to file bankruptcy OR prepare your
bankruptcy papers?
Name:
Address:

 

City, State & Zip Code:
Telephone Number:
E-mail address: Website:

 

 

 

 

4. How did you find this preparer?

 

5. How much did you pay the preparer? Ocash Ocheck C1 money order 0) other:

6. Did you also pay an attorney who worked with the preparer? If yes, how much? $
cash UJcheck O money order CO other:
What was the attorney’s name?

 

 

7. In addition to the payments in 5 and 6, did you make any other payments! Clyes ONo If yes,
how much? $ Ocash Olcheck O money order other:
To whom? What for? (e.g. court filing fees)

 

 

8. The preparer helped me by doing the following: (Check all that apply)
Calling creditors on my behalf.

Typing my bankruptcy papers.

Advising me whether to file for bankruptcy.

Advising me what information to put in my Schedule C.
Advising me how to answer questions at meetings or hearings.
Other:

OOOOOO

 

9. Did the preparer instruct you to state that you had not been helped? Clyes LINo
10. The preparer Oldid O did not give me a copy of my bankruptcy papers when OR before I signed them.

11. Where and when can you be reached if necessary?

Tel. No.: ( ) ; best time: Tel. No.: ( ) ; best time:

I declare under penalty of perjury that the foregoing is true and correct:

Date Debtor Date Co-Debtor

Case: 19-41545 Doc#13 Filed: 07/18/19 Entered: 07/18/19 16:05:43 Page 7 of 7
